Opinion,
Mr. Justice McCollum :
The appellee is the beneficiary named in the policy, which was issued on the life of her father. In that life the appellant, to whom the policy was finally assigned, had no insurable interest, but at its expiration he received the insurance money. From it he was allowed to deduct the amount of the assessments he paid to the insurance company, and the sums he paid to the appellee and the intermediate assignees, for their advances to maintain the policy. With this allowance he is not satisfied, and he brings the ease here on the claim that he is entitled to retain one third of the balance for Annie O’Brien, and to a credit for another third of it, which he alleges he paid to M. D. Malone.
Annie O’Brien is a sister of the appellee, and joined in the assignment to the appellant, who required that all the children of the insured should execute it. At one time she held an assignment from her sister of a one third interest in the policy, but, being unable to pay her proportion of the assessments, she surrendered it, and now disclaims any interest in the policy or its proceeds. Upon the trial, she testified that she had told the appellant she did not claim anything, and that she “ had given it to her sister long ago ; ” and it appeared from the undisputed statement of the latter that this surrender was prior to the assignment to him. On this branch of the case, therefore, the claim of the appellant is without merit, because he is seeking to retain for Annie O’Brien money which she admits, and the uncontradicted testimony shows, legally and equitably belongs to the appellee. If he had paid this money to the appellee on the assurance of Annie O’Brien that she had no interest in or claim upon it, she would be estopped from subsequently demanding it from him ; and her sworn statement, in aid of her sister’s suit for it, will afford him the same protection. The act of March 14, 1873, P. L. 46, enables the as*307signee of a policy of life insurance to maintain an action thereon in his own name against the company for the recovery of the insurance money, but it is inapplicable to the facts, and can have no influence in the determination of this case. It is not necessary to consider the effect of this act on the rule in Armstrong v. Lancaster City, 5 W. 68, or to decide whether the appellee could recover the interest which Annie O’Brien once held in the policy, if the same had not been surrendered to her. It is enough for the present to say that upon the undisputed evidence the appellee has a clear legal right to that interest; and that the appellant is as effectually protected by the disclaimer of Annie O’Brien in aid of her sister’s recovery as if he held her receipt for the money or her formal release from any liability to her arising from the transaction. On this point there was nothing for the jury. The defence was built on the claim that she was entitled to one third of the balance in the hands of the appellant, and her own testimony was a complete and conclusive answer to it. The appellant cannot retain the money on the plea that she owns it, when she admits she has no claim upon it, and that it belongs to the appellee.
The learned judge correctly ruled that the appellant’s transaction with Malone furnished no ground of defence beyond the advances already mentioned. If they were jointly interested in the speculation, it was by virtue of their agreement, to which neither Mary Brennan nor Annie Q’Brien was a party. Malone, by his own confession, appeared to them as the agent of Franey in the purchase of the policy. The claim of the appellee is not impaired by any division between Malone and Franey of the supposed profits of the enterprise. They cannot adjust their accounts at her expense.
Judgment affirmed.
Mr. Justice Mitchell noted his dissent.